DETAILED ACTION
	
	This non-final Rejection is to replace the non-final rejection mailed on 5/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections: Applicant has amended corresponding claims and the objections are withdrawn.
Rejections under 35 USC 102/103:
Applicant’s Argument: Applicant argues that the references fail to accurately teach “DFT-s-OFDM waveform” and only recite broadly a communication access system implementing “zero-tail unique-word DFT-s-OFDM” but never SSS or PBH in the downlink. These are expressly shown to be used in the uplink but there is no disclosure of this waveform in the downlink.
Examiner’s Response: Applicant’s arguments, see pages 8-11, filed 8/13/2021, with respect to the rejection(s) of claim(s) 16-19 under 35 USC 102 and claims 1-4, 7-10, 12-14, and 24 under 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luo et al. (“Luo”) (US 20180279292 A1). Examiner notes that the claim only recites PBCH and SSS to be transmitted using DFT-s-OFDM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (“Pan”) (US 20190357159 A1) in view of Luo et al. (“Luo”) (US 20180279292 A1).

Regarding claim 16, Pan teaches:
A processor of a base station configured to perform operations [¶0055-57, ¶0102-105  Figure 1D, gNBs to transmit PSS, SSS, PBCH Figure 2], comprising: multiplexing a physical broadcast channel (PBCH) and a secondary synchronization signal (SSS) in a time division multiplexing (TDM) manner [Figure 2, ¶0102-108, option 1, SSS and PBCH multiplexed in TDM]; and transmitting the PBCH and the SSS in a network that employs a Discrete Fourier Transform-spread-orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform [¶0102-108 teaches transmitting SSS and PBCH, and ¶0047 wherein network Figure 1A in which embodiments may be implemented include employing DFT-spread OFDM thus considered a DFT-s-OFDM waveform].
Pan teaches a network using DFT-s-OFDM but not expressly a base station that sends the SSB using DFT-s-OFDM however Luo teaches transmitting the PBCH and the SSS by employing a Discrete Fourier Transform-orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform [¶0112 UE receives information from base station in downlink channel including SSS, PBCH on downlink channel, “the first downlink channel may use a first waveform of a plurality of waveforms. The plurality of waveforms may include, for example, a DFT-s-OFDM waveform”].


Regarding claim 17, Pan-Luo teaches:
The base station of claim 16, wherein the PBCH is on two symbols and the SSS is on one symbol [Pan Figure 2, option 1 shows PBCH 208, 210 and one symbol for SSS ¶0102-108].

Regarding claim 18, Pan-Luo teaches:
The base station of claim 17, wherein the PBCH is on two consecutive symbols [Pan Figure 2, option 1, PBCH on 208 and 210] and the symbol on which the SSS is carried is immediately before or immediately after the two consecutive symbols that carry the PBCH [Pan Figure 2, option 1, SSS 206 before consecutive PBCH].

Regarding claim 19, Pan-Luo teaches:
The base station of claim 16, wherein the SSS and the PBCH occupy a same number of physical resource blocks in frequency domain [Pan ¶0102-108, Figure 2, option 1, SSS and PBCH occupy same frequency as opposed to later figures e.g. 8 where there are different amounts of resource blocks allocated to each].

Claim 1-4, 7, 9, 12-13, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (“Si”) (US 20180248642 A1) in view of Luo et al. (“Luo”) (US 20180279292 A1).

Regarding claim 1, Si teaches:
[¶0165 teaches gNB sending SS block, ¶0215-221 gNB includes DMRS sequence in transmission], a physical broadcast channel (PBCH) and an associated demodulation reference signal (DMRS) in a time division multiplexing (TDM) manner [¶0221-224, Figure 18, multiplexing of PBCH in NR followed by NR-DMRS in TDM fashion, 1801a]; and transmitting, by the gNB, the PBCH by employing orthogonal frequency-division multiplexing waveform and its associated DMRS [Figure 18 1801a shows transmitted signal with DMRS and PBCH, see ¶0165, ¶0215 wherein these are expressly sent, see ¶0105-18, transmitter may implement OFDM with DFT functions ].
Si teaches DFT but does not expressly teach a  processor transmitting using DFT-s-OFDM however Luo teaches access scheme may be DFT-spread OFDM for transmitting the PBCH by employing a Discrete Fourier Transform-spread-orthogonal frequency-division multiplexing waveform [¶0112 UE receives information from base station in downlink channel including SSS, PBCH on downlink channel that may “use a first waveform of a plurality of waveforms. The plurality of waveforms may include, for example, a DFT-s-OFDM waveform”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to Si to expressly teach the waveform for downlink is DFT-s-OFDM. Si teaches generally using a DFT-based in OFDM but does not disclose the specific scenario of downlink SSB however it would have been obvious to modify Si to include this waveform in this scenario as in Luo who teaches many waveforms can be used including DFT-s-OFDM thus it would have been a simple substitution of pats to replace the unspecified waveform of Pan with that of Luo without altering the intended outcome of the invention ¶0112.

Regarding claim 2, Si-Luo teaches:
The base station of claim 1, wherein the PBCH spans a first number of symbols (K1) and the associated DMRS spans a second number of symbols (K2), wherein K1 and K2 are constant [Si ¶0220-222, 1801a in Figure 18, shows symbols occupied by PBCH and DMRS, and in this embodiment each signal type spans constant number of NR symbols, Examiner notes that any set value can be considered constant if within a single embodiment the value is not taught to vary with e.g. time, frequency etc.].

Regarding claim 3, Si-Luo teaches:
The base station of claim 1, wherein the PBCH and the associated DMRS occupy N1 PRBs and a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) occupy N2 PRBs, where N1 and N2 are constant [Si ¶0117 teaches frequency component over a subframe comprises PRBs, and ¶0220-222 and Figure 18, 1801 a shows in frequency the PBCH and DMRS are the same size thus same amount of PRBs, and PSS and SSS also occupy the same amount of frequency subcarriers thus the same PRBs as subcarriers make up an RB and over one subframe is a PRB, Examiner notes that any set value can be considered constant if within a single embodiment the value is not taught to vary with e.g. time, frequency etc. and see ¶0220-222 and Tables 2A-1, 2A-2, 288 REs thus multiple RBs in BW for supporting SS block and each symbol, each symbol having same frequency as in 1801a].

Regarding claim 4, Si-Luo teaches:
The base station of claim 1, wherein a synchronization signal block (SSB) is not multiplexed with other DL signals/channels in a frequency division multiplexing (FDM) manner [Si ¶0220-222, Figure 18 1801a, wherein the SSB comprises a bandwidth and within that bandwidth spanned by each symbol, there is no other signal multiplexed in frequency with the SSB and Examiner considers this to mean the SSB is not FDM multiplexed with another signal or channel as only SSB signals included in the SSB bandwidth].

Regarding claim 7, Si-Luo teaches:
The base station of claim 1.
Si teaches ¶0220-222 sequences but it is not clear that these sequences are used for DMRS generation however Si in a different embodiment for achieving multiplexing DMRS and PBCH teaches wherein a Zadoff-Chu (ZC) sequence is used for the DMRS sequence generation [¶0222 teaches Zadoff-Chu for sequence generation, ¶0224-234 teaches DMRS expressly generated using Zadoff-Chu].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is Zadoff-Chu as in the different embodiments of Si. It would have been obvious to expressly specify the sequence generation of the DMRS of Si ¶0220 as in ¶0224-232 of Si to indicate SS block timing ¶0224, ¶0234.

Regarding claim 9, Si-Luo teaches:
The base station of claim 1.
Si teaches ¶0220-222 sequences but it is not clear that these sequences are used for DMRS generation however Si in a different embodiment for achieving multiplexing DMRS and PBCH teaches wherein a max length sequence (m-sequence) or a Gold code sequence modulated using pi/2-binary phase shift keying (BPSK) modulation is used as the DMRS sequence [¶0220 teaches m-sequence for sequence generation, ¶0224-234 teaches DMRS expressly generated using m-sequences].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is m-sequence as in the different embodiments of Si. It would have been obvious to expressly specify the sequence generation of the DMRS of Si ¶0220 as in ¶0224-232 of Si to indicate SS block timing ¶0224, ¶0234.

Regarding claim 12, Si-Luo teaches:
The base station of claim 1, wherein the DMRS occupies K resource elements (RE) within one physical resource block (PRB), wherein K is a constant [¶0220-222 of Si, Figure 18 1801a, resource elements occupied by DMRS considered to be K resource elements comprising REs within at least a PRB wherein this value does not change in relation to another domain]. 

Regarding claim 13, Si-Luo teaches:
The base station of claim 12, wherein, when the DMRS is not fully occupied within one PRB, the remaining REs are unused and power boosting is applied, wherein the relative power between the DMRS [Examiner notes that since this condition is not expressly taught in Si, this claim limitation is considered a contingent limitation with no patentable weight, see MPEP 2111.04 (II) wherein a limitation based on a condition does not have patentable weight as it is not considered integral to the invention, the limitation only relevant if the specific condition is true. Si in the single embodiment of Figure 18 1801a does not teach a DMRS with REs not fully occupying one PRB ¶0220-222].

Regarding claim 24, Si teaches:
A base station, comprising: baseband circuitry [¶0165 teaches gNB sending SS block, ¶0215-221 gNB includes DMRS sequence in transmission] configured for multiplexing a physical broadcast channel (PBCH) and an associated demodulation reference signal (DMRS) in a time division multiplexing (TDM) manner [¶0220-224, Figure 18, multiplexing of PBCH in NR followed by NR-DMRS in TDM fashion, 1801a]; and radio front end circuitry configured for transmitting the PBCH by employing a orthogonal frequency-division multiplexing waveform and its associated DMRS [Figure 18 1801a shows transmitted signal with DMRS and PBCH, see ¶0165, ¶0215 wherein these are expressly sent, see ¶0105-18, transmitter may implement OFDM with DFT functions ].
Si teaches DFT but does not expressly teach DFT-s-OFDM however Luo teaches access scheme may be DFT-spread OFDM for transmitting the PBCH [¶0112 UE receives information from base station in downlink channel including SSS, PBCH on downlink channel that may “use a first waveform of a plurality of waveforms. The plurality of waveforms may include, for example, a DFT-s-OFDM waveform”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to Pan to expressly teach the waveform for downlink is DFT-s-OFDM. Pan teaches an access system that clearly allows for DFT-s-OFDM although does not five the specific scenario of downlink SSB however it would have been obvious to modify Pan to include this waveform in this scenario as in Luo who teaches many waveforms can be used including DFT-s-OFDM thus it would have been a simple substitution of pats to replace the unspecified waveform of Pan with that of Luo without altering the intended outcome of the invention ¶0112.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (“Si”) (US 20180248642 A1) in view of Luo et al. (“Luo”) (US 20180279292 A1) and Liu (US 20200154396 A1).

Regarding claim 6, Si-Luo teaches:
The base station of claim 3, wherein the DMRS is used to carry an SSB time index and the SSS is used to carry partial cell ID information [Si ¶0157 SSS indicates part of NR cell ID, ¶0168 block index and ¶0178, ¶0222 SSB time index indicated by additional DMRS].
Si-Luo teaches SSS and multiple configurations of the SSB in Figure 18 but does not teach multiplexing with DMRS however Liu teaches wherein the DMRS and the SSS are allocated in a same symbol and multiplexed in a time division multiplexing (TDM) manner prior to DFT operation  [¶0105-107, Figure 2, shows SSS and DMRS allocated to a same symbol 40, and also there is multiplexing in a TDM manner as symbol 40 and 30 are multiplex in TDM such that DMRS1 and SSS are TDM multiplexed, Examiner noting that the claim should specify the SSS and DMRS are multiplexed in TDM within the same symbol as Liu teaches allocating the same symbol to SSS, DMRS, and also TDM multiplexing, and considered prior to DFT operation as there is no teaching of a DFT operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si-Luo such that the SSS and the DMRS are multiplexed to a same symbol as well as TDM multiplexing. Si-Luo teaches figure 18 different SSB configurations with different frequency allocations but does not specify SSS may include DMRS however it would have been obvious to specify DMRS multiplexed with SSS as in Liu and TDM with another portion of DMRS according to the claim as Liu teaches this is part of a synchronization block configuration for guaranteeing high utilization rate of the bandwidth ¶0103.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (“Si”) (US 20180248642 A1) in view of Luo et al. (“Luo”) (US 20180279292 A1) and Moon et al. (“Moon”) (US 20200367242 A1).


The base station of claim 1.
Si-Luo teaches DMRS but does not teach CAZAC however Moon teaches wherein a Bjorck Constant Amplitude Zero Auto Correlation (CAZAC) sequence is used as the DMRS sequence [¶0238 CAZAC sequence among other sequences for DMRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is CAZAC. Si teaches Zadoff-Chu which is equivalent to CAZAC. It would have been obvious to specify the sequence in Si is CAZAC as in Moon who teaches this can be one of several sequences used for DMRS generation thus it would have been a simple substitution of parts to replace the sequence of Si with a CAZAC to be used as a reference signal ¶0238 of Moon to demodulate control signals ¶0102.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (“Si”) (US 20180248642 A1) in view of Luo et al. (“Luo”) (US 20180279292 A1) and Yokomakura et al. (“Yokomakura”) (US 20200196332 A1).

Regarding claim 15, Si-Luo teaches:
The base station of claim 1.
Si-Luo teaches PBCH but does not teach PT-RS however Yokomakura teaches wherein a phase tracking reference signal (PT-RS) is associated with the PBCH before DFT operation [¶0109, PTRS mapped to downlink and “associated” with PBCH as it is mapped to resources aside from PBCH and before a DFT operation performed]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the PBCH associated with PT-RS as in Yokomakura. Si teaches DMRS and PBCH and it would have been obvious to additionally define a PT-RS as in Yokomakura wherein the inclusion of this signal with the PBCH is considered associated as Yokomakura teaches ¶0073 this allows for tracking phases according to moving terminal.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (“Si”) (US 20180248642 A1) in view of Luo et al. (“Luo”) (US 20180279292 A1) and Wei et al. (“Wei”) (US 20190364523 A1).

Regarding claim 5, Si-Luo teaches:
The method of claim 3, wherein a channel for the PBCH is referred from the SSS [Si ¶0221 RS used for demodulating PBCH include SSS considered SSS “referring” PBCH as the claim does not further define “referred” thus a reference signal for the PBCH is considered referred], wherein a same frequency resource is allocated for the transmission of the SSS and the PBCH [Figure 18 1801a same subcarriers for SSS and PBCH as shown ¶0220-222], wherein the SSS is used to carry partial cell ID information [¶0159 SSS carries partial cell ID].
Si teaches SSS with cell ID but does not teach SSB time index however Wei teaches SSS is used to carry SSB time index [¶0131-132, SS time block index indicated via SSS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Si such that the SSS includes SSB index. Si teaches various parameters indicated by the SSS but not expressly SSB however it would have been obvious to modify the SSS to include this parameter as in Wei who teaches this may be indicated by the SSS in order that the terminal can deduce the SS block index and ensure each direction provides indication of time index for a particular burst and flexibly configurable ¶0132.

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (“Pan”) (US 20190357159 A1) and Luo et al. (“Luo”) (US 20180279292 A1) and Liu (US 20200154396 A1).

Regarding claim 20, Pan-Luo teaches:
The method of claim 16.
Pan teaches SSS and teaches SSS may comprise fewer RBs than PBCH as in Figure 8 but does not teach multiplexing with DMRS however Liu teaches wherein the SSS is allocated in a same symbol as a DMRS and multiplexed in a TDM manner prior to DFT operation [¶0105-107, Figure 2, shows SSS and DMRS allocated to a same symbol 40, and also there is multiplexing in a TDM manner as symbol 40 and 30 are multiplex in TDM such that DMRS1 and SSS are TDM multiplexed, Examiner noting that the claim should specify the SSS and DMRS are multiplexed in TDM within the same symbol as Liu teaches allocating the same symbol to SSS, DMRS, and also TDM multiplexing, and considered prior to DFT operation as there is no teaching of a DFT operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan such that the SSS and the DMRS are multiplexed to a same symbol as well as TDM multiplexing. Pan teaches figure 8 different RBs may be allocated to SSS but does not specify it may include DMRS however it would have been obvious to specify DMRS multiplexed with SSS as in Liu according to the claim as Liu teaches this is part of a synchronization block configuration for guaranteeing high utilization rate of the bandwidth ¶0103.

Regarding claim 21, Pan-Luo-Liu teaches:
The method of claim 20, wherein the DMRS carries a synchronization signal block time index and the SSS carries partial cell identification information [¶0132, ¶0140 of Pan teaches DMRS indicating SSB time index, and ¶0103 SSS carries information for cell identify group determination considered partial cell identification information].

Regarding claim 22, Pan-Luo teaches:
The method of claim 16.
Pan teaches Figure 2 with SSS occupying the same frequency as PBCH but mentions in Figure 8 that SSS may occupy fewer resources in frequency but does not expressly teach DMRS multiplexed with SSS however Liu teaches wherein the SSS is allocated in a same symbol as a DMRS and the SSS/DMRS occupy a same number of physical resource blocks in frequency domain as the PBCH [¶0105-107, Figure 2, shows SSS and DMRS in the same symbol 40, and the bandwidth is equal to that of PBCH 10 meaning the PRBs occupied are considered the same as the resulting frequency domain occupied by the SSS and DMRS equals that of PBCH in Figure 2].
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (“Pan”) (US 20190357159 A1) and Luo et al. (“Luo”) (US 20180279292 A1) and Wei et al. (“Wei”) (US 20190364523 A1).

Regarding claim 23, Pan-Luo teaches:
The method of claim 16, wherein the SSS carries partial cell identification information [Pan ¶0103 SSS carries cell identify group information considered partial cell identification information].
Pan teaches partial cell identification information but not expressly SSB time index however Wei teaches SSS carries a synchronization signal block time index [¶0131-132, SS time block index indicated via SSS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan such that the SSS includes SSB index. Pan teaches various parameters indicated by the SSS but not expressly SSB however it would have been obvious to modify the SSS to include this parameter as in Wei who teaches this may be indicated by the SSS in order that the terminal can deduce the SS block index and ensure each direction provides indication of time index for a particular burst and flexibly configurable ¶0132.

Claim 8, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (“Si”) (US 20180248642 A1) in view of Luo et al. (“Luo”) (US 20180279292 A1) and Pan et al. (“Pan”) (US 20190357159 A1).

Regarding claim 8, Si-Luo teaches:
The base station of claim 7.
Si teaches ZC sequence for DMRS but does not teach a root however Pan teaches wherein a root index and/or a cyclic shift of the ZC sequence for DMRS sequence generation is defined as a function of one or more the following parameters: a cell ID, a partial or full synchronization signal block (SSB) index, and a half radio frame index [¶0142-143, ZC sequence used for DMRS, root of ZC function of cell ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is Zadoff-Chu with cell ID as a root. Si teaches ZC sequences and it would have been obvious to use a cell ID as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0143.

Regarding claim 10, Si-Luo teaches:
The base station of claim 7.
Si teaches m-sequence for DMRS but does not teach initialization seed however Pan teaches wherein an initialization seed of the M-sequence includes a cell ID, a full SSB index and/or a half radio frame index or a part of the SSB index and/or the half radio frame index [¶0136 teaches m-sequence for DMRS, ¶0139 m-sequence generated from a shift register, parameters like shift function of cell-ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is m-sequence with cell ID as a root. Si teaches m-sequence sequences and it would have been obvious to use a cell ID as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0139.

Regarding claim 14, Si-Luo teaches:
The base station of claim 1.
Si teaches a DMRS but does not teach a cell ID is used however 
[¶0142-143, ZC sequence used for DMRS, root of ZC function of cell ID].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly teach the sequence used in generating DMRS is Zadoff-Chu with cell ID as a root. Si teaches ZC sequences and it would have been obvious to use a cell ID as a root as in Pan who teaches to enable orthogonal DMRS between different cells ¶0143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478